
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



Amendment to On Command Corporation 2001 Severance Pay Plan


         RESOLVED, that Section 2.1(b) of the 2001 Plan be amended to add a new
paragraph 2.1(b)(4) (adding a class of employees excluded from participation
under the Plan) to read as follows:

(4) Senior Vice Presidents of the Company (but not Senior Vice Presidents of
Affiliated Companies), Executive Vice Presidents of the Company, and the
President and Chief Executive Officer of the Company.





QuickLinks


Exhibit 10.3



Amendment to On Command Corporation 2001 Severance Pay Plan
